Citation Nr: 1029256	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  05-21 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbosacral spine.

2.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to July 1973.  
He also had additional periods of active duty for training 
(ACDUTRA) from January 1971 to December 1972 and from January 
1983 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  A Travel Board hearing was held at the RO in February 
2008 before the undersigned Veterans Law Judge and a copy of the 
hearing transcript has been added to the claims file.

In June 2008, the Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The competent medical evidence shows that the Veteran's 
degenerative disc disease and degenerative joint disease of the 
lumbosacral spine, which manifested first several years after 
service separation, is not related to active service.

3.  In testimony at his February 25, 2008, Board hearing, prior 
to the promulgation of a decision in the appeal, the appellant 
requested a withdrawal of his appeal with respect to the denial 
of his service connection claim for degenerative disc disease and 
degenerative joint disease of the cervical spine.


CONCLUSIONS OF LAW

1.  Degenerative disc disease and degenerative joint disease of 
the lumbosacral spine was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).  

2.  The criteria for withdrawal of an appeal by the appellant 
have been met on the issue of entitlement to service connection 
for degenerative disc disease and degenerative joint disease of 
the cervical spine.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a claim.  
38 C.F.R. § 3.159.  The notice must be provided to a claimant 
before the initial unfavorable adjudication by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided the Veteran with VCAA notice in 
April 2004.  The April 2002 VCAA notice letter was provided prior 
to the June 2004 rating decision which denied the Veteran's 
claims; thus, this notice was timely.  Although the June 2004 
VCAA notice letter did not contain additional notice of the 
Dingess requirements, the Board finds that any notice error in 
this regard constituted harmless error.  Neither the Veteran nor 
his service representative has contended that he was harmed by 
the lack of Dingess notice.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).  The claimant also has had the opportunity to 
submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  As the Veteran's 
service connection claim for degenerative disc disease and 
degenerative joint disease of the lumbosacral spine is being 
denied in this decision, no new disability rating or effective 
date for an award of benefits will be assigned.  Accordingly, any 
defect with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess, 19 Vet. App. at 473.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file.  The 
Social Security Administration (SSA) notified VA in June 2004 
that the Veteran was not in receipt of SSA disability benefits 
because his claim had been denied.  

The Veteran has contended that he received treatment for a low 
back disability at the VA Medical Center in Richmond, Virginia 
("VAMC Richmond"), between 1973 and January 1999 and from 
February 2000 to November 2002.  In response to a request for 
these records, VAMC Richmond notified the RO in October 2008 that 
no such records were available.  The RO also has made repeated 
attempts to obtain the Veteran's complete service treatment 
records from his periods of ACDUTRA in 1971-72 and in 1983-84, 
including any inpatient or clinical records of treatment for low 
back injures the Veteran allegedly sustained during these periods 
of ACDUTRA.  The National Personnel Records Center (NPRC) 
notified VA in July 2009 that there were no inpatient or clinical 
records of treatment for low back injuries allegedly sustained by 
the Veteran during his periods of ACDUTRA.  The RO formally 
determined in August 2009 that these records were not available 
for review.  The RO then sent a letter to the Veteran later in 
August 2009 asking him to provide VA with copies of any of the 
service treatment records from his periods of ACDUTRA which were 
in his possession.  There is no record of a response.  In 
response to a second request for all of the Veteran's treatment 
records dated prior to January 2004, VAMC Richmond notified the 
RO in March 2010 that he only had been treated in 1983 and in 
2003.  The RO also contacted the Veteran's Army National Guard 
unit in March 2010 and requested all of the Veteran's service 
treatment records from his periods of ACDUTRA that were in 
possession of this unit.  This unit responded in May 2010 that 
they had no records for the Veteran.  

In cases where the Veteran's service treatment records (or other 
pertinent records, for that matter) are unavailable through no 
fault of the claimant, there is a heightened obligation to assist 
the claimant in the development of his or her case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  VA must also provide an 
explanation to the appellant regarding VA's inability to obtain 
his or her service treatment records.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992). The Court also has held that VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  In 
May 2010, following repeated unsuccessful attempts to obtain the 
Veteran's complete service treatment records from his periods of 
ACDUTRA, including any inpatient or clinical records of treatment 
for low back injuries, the RO formally determined that these 
records were not available for review.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided with a VA examination which addresses the 
contended causal relationship between his current degenerative 
disc disease and degenerative joint disease of the lumbosacral 
spine and active service.  As VA has fulfilled the duty to notify 
and assist to the extent possible, the Board can consider the 
merits of this appeal without prejudice to the Veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

The Veteran has contended that his current degenerative disc 
disease and degenerative joint disease of the lumbosacral spine 
is related to active service.  He specifically testified in 
February 2008 that he had injured his back during a 20-mile march 
during active service.  He also testified that he injured his 
back again during ACDUTRA in 1983-84 when he fell while cleaning 
out a "water buffalo" water tank.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for degenerative disc 
disease and degenerative joint disease of the lumbosacral spine.  
The Veteran has contended that he originally injured his low back 
during his first period of active service between September 1971 
and July 1973.  He also testified that he injured his low back 
again during a period of ACDUTRA in 1983-84 when he fell while 
cleaning out a "water buffalo" water tank.  Despite the 
Veteran's assertions to the contrary, his available service 
treatment records show only that his spine was normal clinically 
at his enlistment physical examination in September 1971 and at 
his separation physical examination in May 1973.  There is no 
service treatment record indicating that the Veteran complained 
of or was treated for any low back injuries during his first 
period of active service.  This is in accord with the Veteran's 
testimony at his Board hearing that, although he had injured his 
back during his first period of active service, he had not sought 
treatment for this injury until after his separation from service 
in July 1973.  Although the RO made repeated efforts to obtain 
the Veteran's complete service treatment records from his periods 
of ACDUTRA with the Army National Guard (ANG), including records 
pertaining to his alleged treatment following two separate back 
injuries, the Board notes that there are limited service 
treatment records (periodic physical examination reports) from 
the Veteran's ANG service already associated with the claims 
file.  These records show that the Veteran's back was normal 
clinically and he denied any relevant medical history at an ANG 
enlistment physical examination in June 1980.  On ANG periodic 
physical examination in May 1984, the Veteran reported a history 
of recurrent back pain.  It was noted on physical examination 
that the Veteran had slight spinal curvature to the right.  It 
also was noted that the Veteran had been to a VA hospital "and 
they suggested he have a spinal tap and further x-rays to 
determine what may be causing curvature of spine."  The 
Veteran's back was normal clinically and he again denied any 
history of recurrent back pain on subsequent ANG periodic 
physical examination in May 1988.  It was noted in May 1988 that 
the Veteran had a history of spinal arthritis and recurrent 
problems for the previous 8 years.  The Veteran has not 
identified or submitted any evidence supporting his assertions of 
in-service back injuries during his first period of active 
service between 1971-3 or during ACDUTRA between 1983-4.  There 
also were no records available from any of the facilities where 
the Veteran alleged that he received in-service treatment for 
back injuries.  Thus, the Board finds that the Veteran's lay 
statements and hearing testimony concerning his in-service back 
injuries are less than credible because they are not supported by 
any contemporaneous service treatment records.

The post-service medical evidence shows that, although the 
Veteran has experienced a low back disability since active 
service, it is not related to service.  The Veteran's VA post-
service treatment records shows that, following VA examination in 
March 2000, he was diagnosed as having chronic back pain with 
mild degenerative joint disease.  During a VA hospitalization for 
alcohol detoxification in February and March 2002, the Axis III 
diagnoses included degenerative joint disease.  He was diagnosed 
as having low back pain following VA outpatient treatment in 
August 2003 after reporting a history of back pain "for 25 
years."  In October 2003, the Veteran reported that his low back 
problems had begun in the 1970's although he denied ever 
experiencing any trauma to his low back.  His history included 
significant degenerative changes in the lumbar spine.  The 
impressions included lumbar degenerative disc disease with 
spondylosis and foraminal changes and lumbar radiculopathy.  In 
January 2004, the Veteran again reported a history of low back 
pain and denied any back injury.  An magnetic resonance imaging 
(MRI) scan of the lumbar spine showed 3 ruptured discs, 2 of 
which were pressing on the L5 and S1 nerve roots.  The assessment 
included chronic low back pain with radicular symptoms and 
occasional tingling of the right lower extremity.

The Veteran has submitted several medical opinions in support of 
his claim.  In a January 2004 letter, a VA physician informed the 
Veteran that an MRI had shown 3 ruptured discs in the lower back, 
2 of which were pressing on the L5 and S1 nerve roots and causing 
his pain in to the right leg.  In a handwritten and undated 
letter which was date-stamped as received by the RO in February 
2004, K.G.S., M.D., stated that the Veteran was being evaluated 
and treated for lumbar disk disease.  In a March 2005 letter, a 
different VA physician stated that the Veteran had moderate to 
severe lumbar degenerative disc disease of the L4-5 and L5-S1 
levels.  The Veteran also was on the surgical schedule for lumbar 
fusion and continued to experience chronic low back pain "which 
he says that he has had for over twenty years."  This VA 
examiner stated that he had reviewed the Veteran's "whole 
medical records."  This examiner also stated that he was "not 
sure" of the exact nature of the Veteran's disability although 
there were medical records demonstrating the presence of back 
pain dating back to 1983.  This examiner stated further that the 
Veteran was convinced that his current low back disability dated 
back to 1983.  He opined that he could not make this conclusion 
"although it is a possibility."  The Board notes in this regard 
that neither the VA examiner in January 2004 nor Dr. K.G.S. in 
February 2004 provided a medical nexus opinion in their letters.  
To the extent that the Veteran submitted these letters in an 
attempt to satisfy the medical nexus requirement for granting 
service connection, the Board finds them not probative on the 
issue of whether the Veteran's current low back disability is 
related to active service.  The Board also notes that current 
regulations provide that service connection may not be based on a 
resort to speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2006); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, even if the VA examiner's March 2005 letter is 
viewed in the light most favorable to the Veteran, this evidence 
does not establish service connection for a low back disability.

The Board also acknowledges that the Veteran had 2-level lumbar 
fusion surgery at a VA Medical Center in November 2005.  The 
admission and discharge diagnoses were lumbar degenerative 
changes with mechanical back pain.  There were no complications 
following this surgery.  The Veteran continued to be seen as an 
outpatient in the VA medical clinic for complaints of low back 
pain.  On VA examination in January 2010, the Veteran complained 
of progressively worse low back pain.  The VA examiner reviewed 
the Veteran's claims file, including his service treatment 
records and private treatment records.  The Veteran again 
reported that he had injured his back on a march during active 
service but did not see a physician for this problem until after 
he had separated from service.  The Veteran's lumbar fusion was 
noted.  He denied any history of spinal trauma.  He reported 
experiencing sever weekly flare-ups of low back pain which lasted 
for hours and prevented him from doing any strenuous activity.  
He was unable to walk more than a few yards and avoided any 
activity that aggravated his back.  Physical examination showed 
he was stooped, a normal head position and normal gait, lumbar 
flattening, and favorable thoracolumbar ankylosis.  It was noted 
that the Veteran's back pain had gotten so bad in 2002 that he 
could not handle his job and had to quit working.  The VA 
examiner opined that the Veteran's lumbar spondylosis and 
degenerative disc disease status-post fusion was not caused by or 
a result of any injury or disease during the Veteran's active 
service.  This examiner based his opinion on the lack of evidence 
in the service treatment records which showed no record of the 
in-service incidents that the Veteran reported or any treatment 
for low back pain.  This examiner also noted that the Veteran's 
service treatment records showed a clinical normal spine on 
repeated physical examinations.  The diagnoses were status-post 
lumbar fusion L4 through S1, lumbar spondylosis, and degenerative 
disc disease.  There is no competent contrary opinion of record 
other than the VA examiner's January 2010 negative nexus opinion.  
The Veteran has not submitted or identified any other competent 
evidence showing that his current low back disability is related 
to active service.  Thus, the Board finds that service connection 
for degenerative disc disease and degenerative joint disease of 
the lumbosacral spine is not warranted.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation but extends to the 
first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  

The Board acknowledges that the Veteran is competent to report 
what happened to him in service (i.e., he injured his low back 
twice).  As discussed above, however, the Board has found that 
the Veteran's lay statements and hearing testimony are less than 
credible because there is no indication in the claims file that, 
in fact, the Veteran injured his low back at any time during his 
active service or his periods of ACDUTRA.  The Veteran also has 
not shown that he has the expertise required to diagnose 
degenerative disc disease and degenerative joint disease of the 
lumbosacral spine.  Nor is the Veteran competent to offer an 
opinion regarding any causal relationship between degenerative 
disc disease and degenerative joint disease of the lumbosacral 
spine and active service.  Again, there is no documentation of 
any findings with respect to degenerative disc disease and 
degenerative joint disease of the lumbosacral spine in service.  
While the Veteran's contentions have been considered carefully, 
these contentions are outweighed by the medical evidence of 
record showing no nexus between the Veteran's current 
degenerative disc disease and degenerative joint disease of the 
lumbosacral spine and active service.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, with respect to the Veteran's service connection claim 
for degenerative disc disease and degenerative joint disease of 
the cervical spine, the Board notes that it may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  
An appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2007).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In this case, the appellant, through his authorized 
representative, testified before the Board on February 25, 2008, 
prior to the promulgation of this decision, that he was 
withdrawing his appeal for service connection for degenerative 
disc disease and degenerative joint disease of the cervical 
spine.  Hence, there remain no allegations of errors of fact or 
law for appellate consideration with respect to this claim.  
Accordingly, the Board does not have jurisdiction to review this 
claim and it is dismissed.


ORDER

Entitlement to service connection for degenerative disc disease 
and degenerative joint disease of the lumbosacral spine is 
denied.

Entitlement to service connection for degenerative disc disease 
and degenerative joint disease of the cervical spine is 
dismissed.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


